




THIRD AMENDED AND RESTATED MASTER LETTER OF CREDIT FACILITY AGREEMENT


This Third Amended and Restated Master Letter of Credit Facility Agreement (this
"Agreement") is entered into at Columbus, Ohio, as of the 30th day of September,
2012 (the “Effective Date”), by and between U.S. BANK NATIONAL ASSOCIATION, a
national banking association (the "Bank"), and M/I HOMES, INC., an Ohio
corporation (the "Company").


1.Letter of Credit Facility.


1.1.        Generally. Subject to the terms and conditions hereof, Bank, upon
the proper application by the Company, will issue standby letters of credit in
the form of Exhibit "A" attached hereto, or such other form as the Bank may
approve from time to time (each, a "Letter of Credit" and collectively, “Letters
of Credit”), provided that the aggregate stated value of Letters of Credit
issued hereunder and under the Superseded Agreements (as hereinafter defined)
outstanding at any one time shall in no event exceed $8,000,000.00 (the
"Facility"), and provided, further, that all Letters of Credit issued under this
Section 1.1 shall expire not later than thirty-seven (37) months from the date
of issuance. The Company's right to obtain the issuance of Letters of Credit
under the Facility shall terminate on September 30, 2013.


Each request for a Letter of Credit submitted by the Company shall, at the
option of the Bank, be accompanied by the following materials (collectively, the
"LC Application Materials"):


a.        An application (the "Application") in the form of Exhibit "B" attached
hereto and made a part hereof, or such other form as the Bank may require from
time to time;
b.        Cash (the "Cash Collateral") in an amount equal to not less than 101%
of the face amount of the applicable Letter of Credit, which the Bank shall
deposit in an Account (hereinafter defined);
c.        Such information as the Bank reasonably requests regarding the
intended use of the Letter of Credit;
d.        Such other documents or materials as the Bank may request from time to
time.


With respect to each request for the issuance of a Letter of Credit, the Company
shall present the LC Application Materials to the Bank not later than noon,
Columbus, Ohio time, on a Business Day that is not less than four (4) Business
Days prior to the Business Day on which issuance of the Letter of Credit is
desired. "Business Day" means a day which is not a Saturday or Sunday or a legal
holiday and on which the Bank is not required by law or other governmental
action to close in Ohio.




Each Letter of Credit issued by the Bank shall be deemed issued subject to the
following:




a.
    The executed reimbursement agreement (the "Reimbursement Agreement") dated
July 27, 2009, and attached hereto as Exhibit "C"; and

b.
    The executed security agreement (the "Security Agreement") dated July 27,
2009, and attached hereto as Exhibit "D".



At the request of the Company, and subject to the terms and conditions of this
Agreement, the Bank shall issue Letters of Credit on behalf of one or more
Company Subsidiaries (hereinafter defined), provided, however, that the
applicable Company Subsidiary(ies) and the Company shall be jointly and
severally liable for all obligations pursuant to this Agreement, the
Reimbursement Agreement, and the other Loan Documents.


Notwithstanding anything in the Reimbursement Agreement to the contrary, to the
extent that any provision of this Agreement or the Security Agreement is
inconsistent with the Reimbursement Agreement, the terms of this Agreement and
the Security Agreement shall prevail. Specifically, without limitation: (i) the
security interest granted by the Company to the Bank pursuant to the
Reimbursement Agreement shall be limited to the Collateral (as defined in the
Security Agreement), and the Bank shall not file any financing statement that
contains a collateral description that is broader than such definition of
Collateral, and (ii) except for the Collateral and the Cash Collateral, as to
which the Bank’s rights shall include all rights contained in this Agreement,
the Reimbursement Agreement and the Security Agreement, the Bank shall not set
off or apply any deposits (general or special, time or demand, provisional or
final) at any time held or other indebtedness at any time owing by Bank to or
for the credit or the account of the Company.


1.2    Account(s). The Bank shall deposit the Cash Collateral in one or more
accounts at the Bank specified in the Security Agreement (each, an "Account").
Each Account shall be an interest bearing account (unless the Company requests a
non-interest bearing account) satisfactory to the Bank, including as of the
Effective Date, without limitation, money market accounts and commercial paper
open accounts. The Cash Collateral applicable to a given Letter of Credit shall
be held in the Account until the earlier of (a) the occurrence of a draw
pursuant to the Letter of Credit, or (b) the expiration of the Letter of Credit.
Upon the expiration of a Letter of Credit, provided that no draws have been made
upon such Letter of Credit, Bank shall remit to the Company an amount equal to
the Cash Collateral together with any interest earned thereon.


1.3
Letter of Credit Draws. In the event that the Bank pays any sum (a "LC Draw
Amount") drawn by the beneficiary of an outstanding Letter of Credit (a "LC
Draw"), interest shall immediately start to accrue on the LC Draw Amount at the
Adjusted One Month LIBOR Rate (hereinafter defined), and such interest shall
continue to accrue until reimbursement in full to the Bank. In the event that
the LC Draw Amount (together with accrued interest) has not been repaid to Bank
within ten (10) Business Days, then the Bank may, without further notice to the
Company and at Bank’s sole option, reimburse itself from the Account applicable
to the Letter of Credit. In the event that the funds contained in the Account
are not sufficient to reimburse the Bank for the LC Draw Amount plus accrued
interest, the Bank shall have the right to declare any remaining funds due and
payable by written notice to the Company. Such funds shall continue to bear
interest at the Adjusted One Month LIBOR Rate until fully repaid by the Company.



2.    Interest Rate; Fees.


2.1.        Adjusted One Month LIBOR Rate. As used herein, "Adjusted One Month
LIBOR Rate" shall mean an annual rate equal to two and one-half percent (2.50%)
plus the greater of: (a) the One-Month LIBOR Rate, or (b) one and one-half
percent (1.50%). "One Month LIBOR Rate" shall mean the one-month LIBOR rate
quoted by the Bank from Reuters Screen LIBOR01 Page or any successor thereto,
which shall be that one-month LIBOR rate in effect two New York Banking Days
prior to the Reprice Date, adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation, such rate
rounded up to the nearest one-sixteenth percent and such rate to be reset
monthly on each Reprice Date. The term "New York Banking Day" means any date
(other than a Saturday or Sunday) on which commercial banks are open for
business in New York, New York. The term "Reprice Date" means the first day of
each month. If an LC Draw occurs other than on the Reprice Date, the initial
one-month LIBOR rate shall be that one-month LIBOR rate in effect two New York
Banking Days prior to the date of the LC Draw, which rate plus the percentage
described above shall be in effect until the next Reprice Date. Lender’s
internal records of applicable interest rates shall be determinative in the
absence of manifest error.
 
2.2.        Fees, Costs, Expenses. In consideration of the issuance of each
Letter of Credit, the Company agrees to pay to the Bank, for the sole benefit of
the Bank, Bank's customary letter of credit negotiation and documentation fees
(which fees shall not exceed $500.00 for each Letter of Credit), all such fees
being due and payable at the time of issuance of such Letter of Credit.


With respect to the period through September 30, 2012, the Company also agrees
to pay to the Bank a fee (which shall accrue on a daily basis, but be due and
payable quarterly in arrears upon the issuance of a statement to the Company by
the Bank) equal to the sum of (a) an amount equal to an annualized rate of one
and one-half percent (1.50%) on the daily outstanding balance of all Letters of
Credit pursuant to the Facility during such calendar quarter; and (b) an amount
equal to an annualized rate of one-quarter of one percent (0.25%) on the daily
unused portion of the Facility during such calendar quarter (i.e.,
$10,000,000.00 minus the daily outstanding balance of all Letters of Credit
pursuant to the Facility).


With respect to the period after September 30, 2012 through September 30, 2013,
the Company also agrees to pay to the Bank a fee (which shall accrue on a daily
basis, but be due and payable quarterly in arrears upon the issuance of a
statement to the Company by the Bank) equal to the sum of (a) an amount equal to
an annualized rate of one and one-half percent (1.50%) on the daily outstanding
balance of all Letters of Credit pursuant to the Facility during such calendar
quarter; and (b) an amount equal to an annualized rate of one-quarter of one
percent (0.25%) on the daily unused portion of the Facility during such calendar
quarter (i.e., $8,000,000.00 minus the daily outstanding balance of all Letters
of Credit pursuant to the Facility).


With respect to the period following September 30, 2013, the Company shall, in
addition, pay to the Bank a variable fee (which shall be due and payable
quarterly in arrears upon the issuance of a statement to the Company by the
Bank) equal to an annualized rate of one and one-half percent (1.50%) on the
average daily outstanding balance of all Letters of Credit pursuant to the
Facility during such calendar quarter; such quarterly payments shall continue
until a quarter occurs when there are no such outstanding Letters of Credit.


Additionally, the Company agrees to pay on demand by the Bank all other
reasonable and actual costs and expenses incidental to or incurred in connection
with (a) the Facility and the preparation of this Agreement and the other Loan
Documents (as hereinafter defined), and any subsequent amendments or
modifications thereof, (b) the enforcement of the rights of the Bank in
connection therewith, and (c) any litigation, contest, dispute, proceeding or
action in any way relating to the Collateral (as hereinafter defined), this
Agreement or the other Loan Documents, whether any of the foregoing are incurred
prior to or after maturity, the occurrence of an Event of Default, or the
rendering of a judgment. Such costs and expenses shall include, but not be
limited to, reasonable attorneys' fees and out-of-pocket expenses of the Bank.
All indebtedness, debts and liabilities, including, without limitation,
principal, interest, indemnification obligations, prepayment fees, late charges,
collection costs, attorneys' fees and expenses, of the Company to the Bank
arising under or in connection with this Agreement or the other Loan Documents
are hereafter referred to collectively as the "Obligations.")


Upon the occurrence of an Event of Default as defined in Section 6.1, the
payment of any fees, costs and expenses set forth in this Section 2.2 may be
charged (via automatic debit) by the Bank to any Account.


All fees shall be fully earned by the Bank, as applicable, pursuant to the
foregoing provisions of this Agreement on the due date thereof and, except as
otherwise set forth herein or required by applicable law, shall not be subject
to rebate, refund or proration. All fees provided for in this Section 2.2 shall
be deemed to be for compensation for services and are not, and shall not be
deemed to be, interest or any other charge for the use, forbearance or detention
of money.


2.3     Letter of Credit Reserves. If any change in any law or regulation or in
the interpretation or application thereof by any court or other governmental
authority charged with the administration thereof shall either (a) impose,
modify, deem or make applicable any reserve, special deposit, assessment or
similar requirements against Letters of Credit issued by the Bank, or (b) impose
on the Bank any other condition regarding this Agreement or the Facility, and
the result of any event referred to in clause (a) or (b) above shall be to
increase the cost to the Bank of issuing or maintaining any Letter of Credit or
the Facility (which increase in cost shall be the result of the Bank's
reasonable allocation of the aggregate of such cost increases resulting from
such events), then, upon demand by the Bank, the Company shall immediately pay
to the Bank additional amounts which shall be sufficient to compensate the Bank
for such increased cost, together with interest on each such amount from the
date demanded until payment in full thereof at a rate per annum equal to the
Adjusted Daily LIBOR Rate. A certificate as to such increased cost incurred by
the Bank, submitted by the Bank to the Company, shall be conclusive, absent
manifest error, as to the amount thereof. This provision shall survive the
termination of this Agreement and shall remain in full force and effect until
there is no existing or future obligation of the Bank under any Letter of
Credit.


2.4    Further Assurances. The Company hereby agrees to do and perform any and
all acts and to execute any and all further instruments reasonably requested by
the Bank more fully to effect the purposes of this Agreement and the issuance of
Letters of Credit hereunder, and further agrees to execute any and all
instruments reasonably requested by the Bank in connection with the obtaining
and/or maintaining of any insurance coverage applicable to any Letter of Credit.


3.    Warranties and Representations.     In order to induce the Bank to enter
into this Agreement and to make the Facility available to the Company, the
Company warrants and represents to the Bank that each of the following
statements is true and correct:


3.1.        Corporate Organization and Authority. The Company (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Ohio; (b) has all requisite corporate power and authority and
all necessary licenses and permits to own and operate its properties and to
carry on its business as now conducted and as presently proposed to be
conducted; and (c) is not doing business or conducting any activity in any
jurisdiction in which it has not duly qualified and become authorized to do
business, except where the failure to so qualify will not have a Material
Adverse Effect. "Material Adverse Effect" means a material adverse effect upon
(i) the business (present or future), condition (financial or otherwise),
operations, performance or properties of the Company, (ii) the ability of the
Company to perform its obligations under this Agreement, the Reimbursement
Agreement, the Security Agreement and/or the other documents contemplated herein
or therein and/or executed in connection herewith or therewith, any mortgage,
any guaranty, or any other agreement or instrument (collectively, the "Loan
Documents"), or (iii) the rights and remedies of the Bank under the Loan
Documents.


3.2.        Borrowing is Legal and Authorized. (a) The Executive Committee of
the Board of Directors of the Company has duly authorized the execution and
delivery of the Loan Documents, and the Loan Documents constitute valid and
binding obligations of the Company enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, moratorium and
other similar laws affecting creditors' rights generally; and (b) the execution
of the Loan Documents and the compliance by the Company with the applicable
provisions thereof (i) are within the corporate powers of the Company, and (ii)
are legal and will not conflict with, result in any breach in any of the
provisions of, constitute a default under, or result in the creation of any lien
or encumbrance upon any property of the Company under the provisions of, any
agreement, charter instrument, bylaw or other instrument to which the Company is
a party or by which it is bound.


3.3.        Taxes. All tax returns required to be filed by the Company in any
jurisdiction have in fact been filed, and all taxes, estimated payments,
assessments, fees and other governmental charges or levies upon the Company, or
upon any of its property or assets or in respect of its franchises, businesses
or income, which are due and payable have been paid, except those (a) contested
in good faith by the Company, by appropriate proceedings diligently instituted
and conducted, and (b) with respect to which any reserve or other appropriate
provision, as shall be required in accordance with generally accepted accounting
principles consistently applied ("GAAP"), shall have been made therefor. The
Company does not know of any proposed additional tax assessment against it. The
accruals for taxes on the books of the Company for its current fiscal period are
adequate.


3.4.        Compliance with Law. The Company is not in violation of any laws,
ordinances, governmental rules or regulations to which it is subject, except to
the extent that such a violation or failure does not have or is not likely to
have a Material Adverse Effect.


3.5.        Litigation; Adverse Effects. There is no action, suit, audit,
proceeding, administrative proceeding, investigation or arbitration (or series
of related actions, suits, audits, proceedings, investigations or arbitrations)
before or by any governmental authority or private arbitrator pending or, to the
knowledge of the Company, threatened against the Company or any property of the
Company challenging the validity or the enforceability of any of the Loan
Documents, or which, if adversely determined, shall have or is reasonably likely
to have a Material Adverse Effect. The Company is not subject to or in default
with respect to any final judgment, writ, injunction, restraining order or order
of any nature, decree, rule or regulation of any court or governmental
authority, in each case which shall have or is likely to have a Material Adverse
Effect.


3.6.        No Insolvency. On the date of this Agreement and after giving effect
to all indebtedness of the Company, the Company (a) will be able to pay its
obligations as they become due and payable; (b) has assets, the present fair
saleable value of which exceeds the amount that will be required to pay its
probable liability on its obligations as the same become absolute and matured;
(c) has sufficient property, the sum of which at a fair valuation exceeds all of
the Company's indebtedness; and (d) will have sufficient capital to engage in
its business. The determination of the foregoing for the Company takes into
account all of the Company's properties and liabilities, regardless of whether,
or the amount at which, any such property or liability is included on a balance
sheet of the Company prepared in accordance with GAAP, including property such
as contingent contribution or subrogation rights, business prospects and
goodwill. The determination of the sum of the Company's properties at the
present fair salable value has been made on a going concern basis.


3.7.        Government Consent. Neither the nature of the Company or of its
business or properties, nor any relationship between the Company and any other
entity or person, nor any circumstance in connection with the execution of this
Agreement, is such as to require a consent, approval or authorization of, or
filing, registration or qualification with, any governmental authority on the
part of the Company as a condition to the execution and delivery of the Loan
Documents.


3.8.        No Defaults. No event has occurred and no condition exists which
would constitute an Event of Default pursuant to this Agreement. The Company is
not in violation in any respect of any term of any material agreement, charter
instrument, bylaw or other material instrument to which it is a party or by
which it may be bound, which violation would have a Material Adverse Effect.


3.9.        Warranties and Representations. On the date of the issuance of any
Letter of Credit pursuant to the Facility, the warranties and representations
set forth in this Section 3 shall be true and correct on and as of such date
with the same effect as though such warranties and representations had been made
on and as of such date, except to the extent that such warranties and
representations expressly relate to an earlier date.


4.    Company Business Covenants. The Company covenants that on and after the
date of this Agreement until terminated pursuant to the terms of this Agreement,
or so long as any of the indebtedness provided for herein remains unpaid:


4.1.        Payment of Taxes. The Company shall pay all taxes, estimated
payments, assessments and governmental charges or levies imposed upon it or its
property or assets or in respect of any of its franchises, businesses, income or
property before any penalty or interest accrues thereon; provided, however, that
no such taxes, estimated payments, assessments and governmental charges are
required to be paid if being contested in good faith by the Company, by
appropriate proceedings diligently instituted and conducted, without any of the
same becoming a lien upon the Cash Collateral, and if such reserve or other
appropriate provision, if any, as shall be required in accordance with GAAP,
shall have been made therefor.
  
4.2.        Maintenance of Properties and Corporate Existence. The Company shall
do or cause to be done all things necessary (i) to preserve and keep in full
force and effect its existence, rights and franchises, and (ii) to maintain its
status as a corporation duly organized and existing and in good standing under
the laws of the state of its organization.


4.3.    Subsidiaries. Except as disclosed in Schedule 4.3 attached hereto as
amended from time to time (the "Company Subsidiaries"), the Company has no
wholly-owned subsidiaries and conducts business only in the name of the Company.
The Company will promptly notify the Bank upon the creation of any additional
Company Subsidiaries; provided, that so long as Bank is a lender in the
Company’s primary credit agreement, notices to Bank as lender as required under
such credit agreement of the creation of any additional Company Subsidiaries
shall satisfy the requirements of this Section 4.3.


5.    Financial Information and Reporting. As long as the Company is listed on
the New York Stock Exchange, is publicly traded and timely Securities and
Exchange Commission filings for the Company are generally available on EDGAR
Online, the Company will have no additional financial information or reporting
requirements hereunder, but if any of the foregoing shall cease to be true, then
at the request of the Bank, the Company shall provide such tax returns and other
financial information and reports as the Bank may from time to time reasonably
require.
6.    Default.


6.1.        Events of Default. Each of the following shall constitute an "Event
of Default" hereunder: (a) the Company fails to make any payment of fees,
principal or interest in connection with this Agreement when due; (b) the
Company fails to perform or observe any covenant contained in Sections 1, 2, 3,
4 or 5 of this Agreement; (c) the Company fails to comply with any other
provision of this Agreement or (subject to any shorter cure period as may be set
forth in any of the following agreements) any provision contained in any
security agreement, reimbursement agreement or other agreement now or hereafter
executed by the Company in connection with the Facility in favor of the Bank,
and such failure continues for more than 10 days after such failure shall first
become known to any officer of the Company; (d) any warranty, representation or
other statement by or on behalf of the Company contained in this Agreement or in
any other Loan Document or in any instrument or certificate furnished in
compliance with or in reference hereto or thereto is false or misleading in any
material respect; (e) the Company becomes insolvent or makes an assignment for
the benefit of creditors, or consents to the appointment of a trustee, receiver
or liquidator; (f) bankruptcy, reorganization, composition, arrangement,
insolvency, dissolution or liquidation proceedings are instituted by the
Company, or bankruptcy, reorganization, composition, arrangement, insolvency,
dissolution or liquidation proceedings are instituted against the Company which
are not stayed or dismissed within 60 days; (g) the default by Company or any
Company Subsidiary with respect to any Obligation or indebtedness to the Bank;
or (h) a Change of Control of the Company shall have occurred.


For purposes of this Agreement, a "Change of Control" of the Company shall mean
any of the following: (a) any Person or group (as that term is understood under
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations thereunder) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of a
percentage (based on voting power, in the event different classes of stock shall
have different voting powers) of the voting stock of the Company equal to at
least fifty percent (50%); or (b) as of any date a majority of the Board of
Directors of the Company consists of individuals who were not either (i)
directors of the Company as of the corresponding date of the previous year, (ii)
selected or nominated to become directors by the Board of Directors of the
Company of which a majority consisted of individuals described in clause (b)(i)
above or (iii) selected or nominated to become directors by the Board of
Directors of the Company of which a majority consisted of individuals described
in clause (b)(i) above and individuals described in clause (b)(ii) above. For
purposes of the definition of “Change of Control,” “Person” shall mean shall
mean an individual, a partnership (including without limitation a joint
venture), a limited liability company (including without limitation a joint
venture), a corporation (including without limitation a joint venture), a
business trust, a joint stock company, a trust, an unincorporated association or
any other entity of whatever nature (including without limitation a joint
venture).


6.2.        Default Remedies. If an Event of Default exists, the Bank may
immediately exercise any right, power or remedy permitted to the Bank by law or
any provision of this Agreement and the Security Agreement, provided that any
outstanding Letter of Credit for which the Bank has Cash Collateral in
accordance with the requirements of this Agreement and the Security Agreement
shall remain in full force and effect in accordance with its terms, subject to
the Bank’s rights pursuant to this Agreement and the Security Agreement with
respect to the Cash Collateral that secures such Letter of Credit. In addition,
following the occurrence of an Event of Default, the Bank shall have no further
obligation to issue additional Letters of Credit pursuant to the Facility.


7.    Miscellaneous.


7.1.        Notices. All communications under the Loan Documents shall be in
writing and shall be mailed by certified mail, postage prepaid, or sent by
commercial overnight courier:


(i) if to the Bank, at the following address, or at such other address as may
have been furnished in writing to the Company by the Bank:


U.S. Bank National Association
10 West Broad Street, 12th Floor
Columbus, Ohio 43215
Attn: Commercial Real Estate


(ii) if to the Company, at the following address, or at such other address as
may have been furnished in writing to the Bank by the Company:


M/I Homes, Inc.
3 Easton Oval
Columbus, Ohio 43219
Attn: Chief Financial Officer


(a)    Any notice so addressed and stamped, if mailed by certified mail, shall
be deemed to be given on the second business day following the postmark date, or
if sent by commercial overnight courier, shall be deemed to be given when
delivered.


7.2.        Successors and Assigns. This Agreement and the Loan Documents shall
inure to the benefit of and be binding upon the heirs, successors and assigns of
each of the parties. Notwithstanding the foregoing, the Company shall not have
the right to assign its rights or obligations under this Agreement or the Loan
Documents.


7.3.        Entire Agreement. The Loan Documents embody the entire agreement and
understanding between the Company and the Bank and supersede all prior
agreements and understandings between the Company and the Bank relating to the
subject matter thereof.


7.4.        Reinstatement. Notwithstanding any other provision of this
Agreement, all of the rights, claims, interests and authorizations in favor of
the Bank under this Agreement shall be reinstated and revived, and all of such
rights, claims, interests and authorizations shall be fully enforceable, if at
any time any amount paid to the Bank or any of their respective affiliates on
account of any Obligation is thereafter required to be restored or returned by
the Bank as a result of the bankruptcy, insolvency or reorganization of the
Company, or any other person, or as a result of any other fact or circumstance,
all as though such amount had not been paid.


7.5.        Amendment and Waiver; Duplicate Originals. All references to this
Agreement and the other Loan Documents shall also include all amendments,
extensions, renewals, modifications and substitutions thereto and thereof. The
provisions of this Agreement and the other Loan Documents may be amended, and
the observance of any term of this Agreement and the other Loan Documents may be
waived, with (and only with) the written consent of the Company and the Bank;
provided, however that nothing herein shall change the sole discretion of the
Bank (as set forth elsewhere in this Agreement) to make advances,
determinations, decisions or to take or refrain from taking other actions. Two
or more duplicate originals of this Agreement may be signed by the parties, each
of which shall be an original but all of which together shall constitute one and
the same instrument. This Agreement amends, restates, releases and supersedes
that certain Master Letter of Credit Facility Agreement by and between the Bank
and the Company dated as of July 27, 2009, that certain Amended and Restated
Master Letter of Credit Facility Agreement by and between the Bank and the
Company dated as of August 16, 2010 and that certain Second Amended and Restated
Master Letter of Credit Facility Agreement by and between the Bank and the
Company dated as of September 30, 2011 (collectively, the “Superseded
Agreements”).


7.6.        Severability; Enforceability; Governing Law; Jurisdiction; Venue;
and Service of Process. Any provision of this Agreement or the other Loan
Documents which is prohibited or unenforceable in any jurisdiction, as to such
jurisdiction, shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. No delay or
failure or other course of conduct by the Bank in the exercise of any power or
right shall operate as a waiver thereof, nor shall any single or partial
exercise of the same preclude any other or further exercise thereof, or the
exercise of any other power or right. All of the rights and remedies of the
Bank, whether evidenced hereby or by any other agreement or instrument, shall be
cumulative and may be exercised singularly or concurrently.


The validity of this Agreement and the other Loan Documents, their construction,
interpretation and enforcement, and the rights of the parties hereto and thereto
shall be determined under, governed by and construed in accordance with the laws
of the State of Ohio (without reference to the choice of law principles
thereof), but giving effect to applicable federal laws. The parties agree that
all actions or proceedings arising in connection with this Agreement and the
other Loan Documents shall be tried and litigated only in the state and federal
courts located in the County of Franklin, State of Ohio.


The Company hereby submits, for itself and in respect of its property, generally
and unconditionally, to the jurisdiction of the aforesaid courts and waives, to
the extent permitted under applicable law, any right it may have to assert the
doctrine of forum non conveniens or to object to venue to the extent any
proceeding is brought in accordance with this Section 7.6.


The Company hereby waives personal service of the summons, complaint or other
process issued in any action or proceeding and agrees that service of such
summons, complaint or other process may be made by registered or certified mail
addressed to the Company at the address for notices set forth in Section 7.1 of
this Agreement and that service so made shall be deemed completed upon the
earlier of the Company's actual receipt thereof or 3 days after deposit in the
United States mails, proper postage prepaid.


Nothing in this Agreement shall be deemed or operate to affect the right of the
Bank to serve legal process in any other manner permitted by law, or to preclude
the enforcement by the Bank of any judgment or order obtained in such forum or
the taking of any action under this Agreement or the other Loan Documents to
enforce same in any other appropriate forum or jurisdiction.


7.7.        No Consequential Damages.     No claim may be made by the Company,
or by any of its affiliates, or their respective directors, officers, employees,
attorneys or agents, against the Bank, or any of its affiliates, directors,
officers, employees, attorneys or agents for any special, indirect or
consequential damages in respect of any breach or wrongful conduct (whether the
claim therefor is based on contract, tort or duty imposed by law) in connection
with, arising out of or in any way related to the transactions contemplated and
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, and the Company hereby waives, releases and
agrees not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.


7.8.        Indemnity; Assumption of Risk. The Company agrees to indemnify the
Bank, and its affiliates, directors, officers, employees, agents and advisors
(each an "Indemnitee"), against, and hold each Indemnitee harmless from, any and
all claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever (including, without limitation, reasonable fees and disbursements of
counsel) which may be imposed on, incurred by, or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any other
document, agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Letter of Credit or the use of the proceeds
therefrom (including any refusal by the Bank to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or prospective claim, litigation, proceeding or investigation (including,
without limitation, any investigation instituted or conducted by any
governmental agency or instrumentality) relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.


As among the Company and the Bank, the Company assumes all risks of the acts and
omissions of, or misuse of Letters of Credit by the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
the Bank shall not be responsible (other than as a result of its gross
negligence or willful misconduct): (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent, or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, facsimile transmission or otherwise;
(v) for errors in interpretation of technical terms; (vi) for any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit or of the proceeds of any drawing under such
Letter of Credit; or (viii) for any consequences arising from causes beyond the
control of the Bank including, without limitation, any act or omission, whether
rightful or wrongful, of any government, court or other governmental agency or
authority. None of the above shall affect, impair, or prevent the vesting of any
of the Bank's rights or powers under this subsection 7.8.


7.9.        WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP AMONG THE COMPANY AND
THE BANK. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
FINANCING DESCRIBED HEREIN OR IN ANY OTHER LOAN DOCUMENT.


7.10.    Interest Rate Limitation. Notwithstanding anything in this Agreement to
the contrary, if at any time the interest rate applicable to the Facility,
together with all fees, charges and other amounts which are treated as interest
on the Facility under applicable law (collectively the "Charges"), shall exceed
the maximum lawful rate (the "Maximum Rate") which may be contracted for,
charged, taken, received or reserved by the Bank in accordance with applicable
law, the rate of interest payable in respect of the Facility hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate.


7.11.    Important Information About Procedures For Opening A New Account. To
help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an Account. When
the Company opens an Account the Bank will ask for the depositor's name, address
and other information that will allow the Bank to identify the depositor. The
Bank may also ask to see other documents that substantiate the depositor's
identity.


7.12.    Capital Adequacy. If there shall occur, after the date of this
Agreement, any adoption or implementation of, or change to, any Regulation, or
interpretation or administration thereof, which shall have the effect of
imposing on Bank (or Bank’s holding company) any increase or expansion of or any
new: tax (excluding taxes on or measured by its overall income and franchise
taxes), charge, fee, assessment or deduction of any kind whatsoever, or reserve,
capital adequacy, special deposits or similar requirements against credit
extended by, assets of, or deposits with or for the account of Bank or other
conditions affecting the extensions of credit evidenced by the Letters of
Credit, and the result of any of the foregoing is that Bank (or Bank’s holding
company) has incurred increased costs or reductions in the amounts received or
receivable by it hereunder in an amount that Bank reasonably deems to be
material, then the Company shall pay to Bank such additional amount as Bank
reasonably deems necessary to compensate Bank for any increased cost to Bank
attributable to the extension(s) of credit evidenced by the Letters of Credit
and/or for any reduction in the rate of return on Bank’s capital and/or Bank’s
revenue attributable to such extension(s) of credit. As used above, the term
"Regulation" shall include any federal, state or international law, governmental
or quasi-governmental rule, regulation, policy, guideline or directive
(including but not limited to the Dodd-Frank Wall Street Reform and Consumer
Protection Act and enactments, issuances or similar pronouncements by the Bank
for International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices or any similar authority and any successor thereto) that
applies to Bank. Bank’s determination of the additional amount(s) due under this
Section 7.12, in accordance with the foregoing, shall be binding in the absence
of manifest error, and such amount(s) shall be payable within thirty (30) days
of demand and, if recurring, as otherwise billed by Bank. Such demand or bill or
any notice provided therewith shall set forth in reasonable detail the basis for
Bank’s determination and the calculation of such amounts. Notwithstanding
anything in this Agreement to the contrary, Bank shall not demand compensation
for any reduction referred to in this Section 7.12 or payment or reimbursement
of other amounts under this Section 7.12 if it shall not at the time be the
general policy or practice of Bank to demand such compensation, payment or
reimbursement in similar circumstances under comparable provisions of other
letter of credit facility agreements.


7.13.    Definitions, Exhibits and Schedules.
Definitions:


"Account" is defined in Section 1.2.
"Act" is defined in Section 7.11.
"Adjusted One Month LIBOR Rate" is defined in Section 2.1.
"Agreement" is defined in the preamble.
"Application" is defined in Section 1.1.
"Bank" is defined in the preamble.
"Business Day" is defined in Section 1.1.
"Cash Collateral" is defined in Section 1.1.
"Change of Control" is defined in Section 6.1.
"Charges" is defined in Section 7.10.
"Company" is defined in the preamble.
"Company Subsidiaries" is defined in Section 4.3.
"Event of Default" is defined in Section 6.1.
"Facility" is defined in Section 1.1.
"GAAP" is defined in Section 3.3.
"LC Application Materials" is defined in Section 1.1.
"LC Draw" is defined in Section 1.3.
"LC Draw Amount" is defined in Section 1.3.
"Letter of Credit" is defined in Section 1.1.
"Loan Documents" is defined in Section 3.1.
"Material Adverse Effect" is defined in Section 3.1.
"Maximum Rate" is defined in Section 7.10.
"New York Banking Day" is defined in Section 2.1.
"Obligations" is defined in Section 2.2.
"One Month LIBOR Rate" is defined in Section 2.1.
"Reimbursement Agreement" is defined in Section 1.1.
“Person” is defined in Section 6.1.
"Reprice Date" is defined in Section 2.1.
"Security Agreement" is defined in Section 1.1.
"Superseded Agreements" is defined in Section 7.5.


Exhibits:


Exhibit A    Form of Letter of Credit
Exhibit B    Form of Application
Exhibit C    Reimbursement Agreement
Exhibit D    Security Agreement






Schedules:


Schedule 4.3        Schedule of Company Subsidiaries


[SIGNATURE PAGE FOLLOWS]




IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
duly executed as of the Effective Date first written above.






M/I HOMES, INC.,
an Ohio corporation


By:        


Its: Senior Vice President, Finance and Business Development and Treasurer


U.S. BANK NATIONAL ASSOCIATION,
a national banking association


By:        


Its:        






EXHIBIT A


Form of Letter of Credit


            


U.S. BANK NATIONAL ASSOCIATION        SWIFT: USBKUS44STL
INTERNATIONAL DEPT. SL-MO-L2IL         TELEX:
721 LOCUST STREET                 TELEPHONE: 314-418-2875
ST. LOUIS, MO 63101                FACSIMILE:     314-418-1376
DATE:


BENEFICIARY:


OUR IRREVOCABLE LETTER OF CREDIT NO. SLCLSTL0XXXX


 
GENTLEMEN:


WE HEREBY ISSUE OUR IRREVOCABLE LETTER OF CREDIT NO. SLCLSTL0XXXX IN FAVOR OF
YOURSELVES FOR THE ACCOUNT OF UP TO THE AGGREGATE AMOUNT OF USD (AMOUNT IN WORDS
AND 00/100 UNITED STATES DOLLARS) AVAILABLE BY YOUR DRAFT AT SIGHT DRAWN ON U.S.
BANK NATIONAL ASSOCIATION, ST. LOUIS, MISSOURI ACCOMPANIED BY:


A DATED AND SIGNED STATEMENT APPEARING ON ITS FACE TO BE EXECUTED BY
BENEFICIARY OR DULY AUTHORIZED AGENT THEREOF CERTIFYING THAT:
“
.”
THIS INSTRUMENT MUST BE PRESENTED WITH THE ABOVE REFERENCED DOCUMENTS FOR
NEGOTIATION.
 
DRAFTS MUST BE DRAWN AND PRESENTED AT U.S. BANK NATIONAL ASSOCIATION,
INTERNATIONAL DEPT., SL-MO-L2IL, 721 LOCUST STREET, ST. LOUIS, MISSOURI 63101
NOT LATER THAN (EXPIRY DATE).


EACH DRAFT MUST STATE THAT IT IS “DRAWN UNDER U.S. BANK NATIONAL ASSOCIATION,
ST. LOUIS, MISSOURI LETTER OF CREDIT NO. SLCLSTL0XXXX DATED (ISSUANCE DATE).”


WE HEREBY ENGAGE WITH THE DRAWERS OF ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS CREDIT, THAT SUCH DRAFTS WILL BE DULY HONORED UPON
PRESENTATION TO THE DRAWEE.


CANCELLATION OF LETTER OF CREDIT PRIOR TO EXPIRY: THIS LETTER OF CREDIT AND
AMENDMENTS, IF ANY, MUST BE RETURNED TO US FOR CANCELLATION WITH BENEFICIARY’S
STATEMENT THAT THE LETTER OF CREDIT IS BEING RETURNED FOR CANCELLATION. IN THE
ABSENCE OF BENEFICIARY’S STATEMENT WE WILL CONSIDER THE LETTER OF CREDIT
RETURNED FOR CANCELLATION.


THIS CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (2007 REVISION) INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER
600.


VERY TRULY YOURS,
 
U.S. BANK NATIONAL ASSOCIATION


________________________________
AUTHORIZED SIGNATURE/








EXHIBIT B


Form of Application


[thirdamendedandrestat_image1.gif]
EXHIBIT C


Form of Reimbursement Agreement
[thirdamendedandrestat_image2.gif]


[thirdamendedandrestat_image3.gif]
[thirdamendedandrestat_image4.gif]
[thirdamendedandrestat_image5.gif]
[thirdamendedandrestat_image6.gif]
[thirdamendedandrestat_image7.gif]
[thirdamendedandrestat_image8.gif]
EXHIBIT D


Security Agreement
[thirdamendedandrestat_image9.gif]
[thirdamendedandresta_image10.gif]
[thirdamendedandresta_image11.gif]
[thirdamendedandresta_image12.gif]
[thirdamendedandresta_image13.gif]    
SCHEDULE 4.3


Schedule of Company Subsidiaries


[thirdamendedandresta_image14.gif]





3187806v17